Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a “cost” is any type of unit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 19 falls within the category of an apparatus.
See paragraph 25 below for rejection of claim 20 for not being to one of the statutory categories.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites: A method for scheduling transports [] said method comprising: computing aggregated cost data [] based on current and/or future locations [] within a geographic region, the aggregated cost data associating utilization cost with distributed sub-regions within the geographic region, the utilization cost of a respective sub-region representing an estimated cost for directing [] to the respective sub-region; receiving a query indicative of one or more potential locations for pick-up or delivery of a payload;  determining, based on the aggregated cost data, a transportation price for at least one potential location among the one or more potential locations; and  presenting the transportation price for the at least one potential location.  The claim, under its broadest reasonable interpretation, is directed to determining a transportation price for transporting a cargo. The claim is a commercial or legal interaction and therefore falls within the “Certain methods of Organizing Human Activity” grouping of abstract ideas. The claim is also a concept capable of being performed in the human mind (or with pencil and paper) and therefore also falls within the “Mental Processes” grouping of abstract ideas.  The claim could also be considered a mathematical calculation and therefore falls within the “Mathematical Concept” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a fleet of unmanned aerial vehicles (UAVs) merely generally links the use of the judicial exception to a particular technological environment or field of use (unmanned aerial vehicles). See MPEP 2106.05(h).
Step 2B - - As discussed above with respect to Step 2A Prong 2, the additional element merely generally links the use of the judicial exception to a particular technological environment or field of use (unmanned aerial vehicles). The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 7. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 1 and adds the additional element of a device. However, a device is merely a generic computer component performing generic computer functions and does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 1 and adds the additional element of a computer-readable medium. However, a computer-readable medium is merely a generic computer component performing generic computer functions and does not change the analysis at Step 2A Prong 2 and Step 2B. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the statutory categories.  Claim 20 recites “a computer-readable medium.”  Applicant’s specification at page 70 states that “a computer-readable medium may be…a propagating signal.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No.: WO 2018/146622 A1, hereinafter “Liu ‘622,” in view of Pre-grant Publication No.: US 2019/0114564 A1, hereinafter “Ferguson.”
Claim 1: Liu ‘622, as shown, teaches:
computing aggregated cost data for the fleet of UAVs based on current and/or future locations of the UAVs within a geographic region, the aggregated cost data associating utilization cost with distributed sub-regions within the geographic region, the utilization cost of a respective sub-region representing an estimated cost for directing at least one of the UAVs to the respective sub-region; (Liu ‘622 [0059], “After the trip price estimation module 165 calculates the estimated trip prices for each of the selected service options, the trip price estimation module 165 returns the total estimated trip prices to the option selection module 160, which sends the service options with the associated trip price estimates for display on the user client device 100…”; See also [0055] – [0058])
receiving a query indicative of one or more potential locations for pick-up or delivery of a payload; (Liu ‘622 [0004], “According to an example, a trip management module receives, through a user application, user input including a set of service data. In one embodiment, the service data includes at least an origin location, a destination location, a desired departure time, and/or a request for an estimated value…”)
determining, based on the aggregated cost data, a transportation price for at least one potential location among the one or more potential locations; and (Liu [0008], “After selecting service options to present to the user, the option selection module queries a trip price estimation module to obtain trip estimate values (e.g., estimated prices or costs). The trip price estimation module calculates or computes an estimated value (e.g., estimated trip cost) for each of the selected service options and sends the estimate values to the option selection module for display on the user client device…”; See also [0075])
presenting the transportation price for the at least one potential location. (Liu [0008], “After selecting service options to present to the user, the option selection module queries a trip price estimation module to obtain trip estimate values (e.g., estimated prices or costs). The trip price estimation module calculates or computes an estimated value (e.g., estimated trip cost) for each of the selected service options and sends the estimate values to the option selection module for display on the user client device…”)

Liu ‘622 teaches utilizing transportation providers for delivery services, but doesn’t explicitly teach using UAVs.  However,  Ferguson teaches “technologies for optimizing parcel transporter route determinations utilizing various transporter delivery technologies, such as transporting parcels utilizing UAVs.” (Ferguson [0006])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu ‘622 with the teachings of Ferguson since “logistics problems have emerged when attempting to deliver parcels using UAVs and when integrating UAVs into current logistics technologies that were designed under different constraints. For instance, conventional logistics systems are not capable of accounting for emerging unmanned parcel transportation systems and processes when generating and optimizing routes, and making near-real time route modification or transportation decisions. Simply, the conventional logistics systems lack the capacity to account for the many factors that affect unmanned parcel transportation technology…” (Ferguson [0004])
Claim 2: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein said computing the aggregated cost data comprises: computing individualized cost matrices for the UAVs, the individualized cost matrices defining cost values for directing a respective UAV to the distributed sub-regions; and (Liu ‘622, [0050], “After the option selection module 160 selects the service options to present to the user, the option selection module 160 queries the trip price estimation module 165 for estimated trip price for each of the selected service options.”; See also [0038])
forming the aggregated cost data as a combination of the individualized cost matrices. (Liu ‘622 [0059], “After the trip price estimation module 165 calculates the estimated trip prices for each of the selected service options, the trip price estimation module 165 returns the total estimated trip prices to the option selection module 160, which sends the service options with the associated trip price estimates for display on the user client device 100…”; See also [0055] – [0058])
Claim 3: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 2.  Liu ‘622 also teaches:
wherein said forming the aggregated cost data comprises: determining, for the respective sub-region, the utilization cost as a function of cost values that are associated with the respective sub-region in the individualized cost matrices. (Liu ‘622 [0059], “After the trip price estimation module 165 calculates the estimated trip prices for each of the selected service options, the trip price estimation module 165 returns the total estimated trip prices to the option selection module 160, which sends the service options with the associated trip price estimates for display on the user client device 100…”; See also [0045], [0055] – [0058])
Claim 4:  Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 3.  Liu ‘622 also teaches:
wherein the utilization cost for the respective sub-region is determined as a function of a smallest cost value among the cost values that are associated with the respective sub-region in the individualized cost matrices. (Liu ‘622 [0049], “Similarly, in one example, if the option selection module 160 determines that the ETP at the origin location is similar or the same for providers in different geos, the option selection module 160 will select for inclusion the candidate provider located in the geo with the lowest price multiplier. For example, assume that candidate provider A (located in geo 2), candidate provider B (located in geo 4), and candidate provider C (located in geo 5) are all 15 minutes away from the user. If geo 5 has the lowest price multiplier of the three geos, the option selection module 160 will select candidate provider C for inclusion as a trip or service option.”; See also [0045])
Claim 5: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 4.  Liu ‘622 also teaches:
wherein said forming the aggregated cost data comprises: determining a count of available UAVs for the respective sub-region, (Liu ‘622 [0035], “by querying the provider inventory data store 186 for the number of available providers located in a geo (e.g., based on location and provider state)…”; See also [0070])
wherein the utilization cost for the respective sub-region is given by the smallest cost value reduced as a function of the count of available UAVs for the respective sub-region. (Liu ‘622 [0073], “According to various examples, the option selection module 160 considers the current ratio of supply and demand and the applicable price modifiers in nearby geos when selecting geos for inclusion in the set of service options, as discussed above with respect to FIG. 1.”)
Claim 6: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 5.  Liu ‘622 also teaches:
wherein said determining the count of available UAVs for the respective sub-region comprises: counting cost values that are smaller than a threshold cost among the cost values associated with the respective sub-region in the individualized cost matrices. (Liu ‘622 [0041], “The option selection module 160 selects service options based on global optimization across geos within a threshold distance of the origin location or the origin geo of the user. In some embodiments, the option selection module 160 determines the threshold distance based on the desired departure time. For example, if the desired departure time is in 30 minutes, the option selection module 160 might include geos 1, 2, and 3, but if the desired departure time is in 35 minutes, the option selection module 160 might also include geo 4 when determining the set of service options to be presented to the user.”; See also [0070])
Claim 7: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 2.  Liu ‘622 also teaches:
wherein said computing the individualized cost matrices for the UAVs comprises: determining a starting point for the respective UAV in the geographic region, determining a distance value from the starting point to the respective sub-region, and (Liu ‘622 [0045], “The option selection module 160 also queries the provider inventory data store 186 for a list of available providers in the selected geos, including the locations of the available providers in the geos. For each selected geo, the option selection module 160 calculates the average distance and/or estimated time from the current locations of available providers to the origin location…”; See also [0032], [0072])
determining a cost value for the respective sub-region as a function of the distance value of the respective sub-region. (Liu ‘622 [0056], “The trip price models can be based on underlying factors that can impact the trip price, such as the duration of the trip, the trip distance…”; See also  [0008], [0032], [0045], [0072])
Claim 8: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 7.  Liu ‘622 also teaches:
wherein said determining the starting point for the respective UAV comprises: determining a position at which the respective UAV is scheduled to be idle. (Liu ‘622 [0070], “The provider inventory data store 186 stores provider availability status information received from the trip management module 140, including whether the provider is available for matching and the location of the provider (which gets updated periodically)…”; See also [0047])  (Examiner is equating an “available provider” in Liu ‘622 to an idle [provider] in the claims.)
Claim 9: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 7.  Liu ‘622 also teaches: 
wherein the cost value for the respective sub-region is further determined as a function of a residence time of the respective UAV at the starting point. (Liu ‘622 [0070], “The provider inventory data store 186 stores provider availability status information received from the trip management module 140, including whether the provider is available for matching and the location of the provider (which gets updated periodically)…”; See also [0010], [0047])  (Examiner notes that Applicant’s specification at pg. 29 identifies a residence time merely as idle time.)
Claim 10: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein said computing the aggregated cost data comprises: determining the utilization cost within or between the distributed sub-regions by interpolation of the utilization cost associated with the distributed sub-regions. (Liu ‘622 [0048], “In some embodiments, for each of the selected geos, the option selection module 160 selects the candidate provider with the shortest estimated time of pickup (ETP) at the origin location responsive to a user requesting an order time or a desired departure time of "now." For example, assume that the option selection module 160 selects geo 3 for inclusion in the spectrum of service options presented to a user located in geo 1. If the provider inventory data store reports that, in geo 3, candidate provider 1 (representing providers A, B, and C) is approximately 4 minutes away from the origin location, candidate provider 2 (representing providers D, E, F, G, and H) is approximately 7 minutes away from the origin location, and candidate provider 3 (representing providers I and J) is approximately 10 minutes away from the origin location, the option selection module 160 will select candidate provider A for inclusion as a service option. In some embodiments, the option selection module 160 will also include provider B and/or provider C as service options if the option selection module 160 determines that there is limited provider availability in the other selected geos.”; See also [0058])
Claim 11: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein said computing the aggregated cost data comprises: determining a local derivative in utilization cost within the aggregated cost data; and (Liu ‘622 [0062], “The demand prediction module 155 trains an optimization model to predict user demand over upcoming time periods using stored data including historical trip data and data regarding service options presented to and selected by users. The demand prediction module 155 forms a set of training data that serves as input to generate and train the optimization model. In some embodiments, the training data includes feature vectors of sets of service data from past trips taken by users, including origin locations, destination locations, desired departure times, service options presented to users, and service options selected by users…”)
updating the utilization cost within the aggregated cost data based on the local derivative to enhance contrast in utilization cost between adjacent sub-regions. (Liu ‘622 “In one embodiment, the demand prediction module 155 uses the optimization model to improve predictions of demand over time (how may rides were actually requested). The difference between the predicted and actual demand is an error margin that is fed back into the optimization model. Thus, the optimization mode is improved over time to more accurately predict the true demand. The model can also respond dynamically to changes in demand pattern.”; See also [0062], [0064])
Claim 12: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
generating a graphical representation of a distribution of the transportation price within the geographic region, wherein said presenting comprises presenting the graphical representation. (Liu ‘622, “The provider operates a client device 110 executing a provider application 104 that communicates with the network system 130 to provide information indicating whether the provider is available or unavailable to provide transportation services to users. The provider application 104 can also present information about the network service to the provider, such as invitations to provide service, navigation instructions, map data, etc…”;  See also [0083], [0085], [0086])
Claim 13: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein said computing the aggregated cost data comprises: generating a time sequence of aggregated cost data by computing the aggregated cost data for a plurality of different time points, (Liu ‘622, [0051], “The trip price estimation module 165 estimates or determines the cost for a trip based on data from the service data. In one embodiment the cost can be based on the origin location, the destination location, the route to travel, the estimated duration of the service, the service type, the price multiplier, and/or time when the service is to be provided (e.g., now or in twenty minutes).”)
wherein said determining the transportation price comprises determining a time sequence of transportation prices by determining the transportation price for the at least one potential location at the plurality of different time points, wherein said presenting comprises presenting the time sequence of transportation prices. (Liu ‘622 [0045], “For example, if the user is checking service options and costs with an order time of "now," the option selection module 160 will select different service options than if the user selected an order time of "20 minutes from now.”; See also [0051]")
Claim 14: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein the query comprises a user movement path in the geographic region, and wherein the method further comprises: determining the one or more potential locations in relation to the user movement path. (Liu ‘622, [0039], “For example, if the trip management module 140 receives service data from a number of user client devices 100 (e.g., detects a number of users viewing the service information or indicating an intent to request service) and determines that the user client devices 100 are located at or within a baseball stadium or in a geo that the baseball stadium is located in…”;  See also [0037], [0093])
Claim 15: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
receiving, subsequent to said presenting, a user selection of a transportation price and a corresponding potential location. (Liu ‘622 [0076], “The trip management module 140 receives 285 user input comprising selection of one of the presented service options…”; See also [0059])
Claim 16: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 15.  Liu ‘622 also teaches:
including the user selection in a utilization schedule that defines current and future locations of the UAVs within the geographic region, wherein said computing the aggregated cost data is based on the utilization schedule. (Liu ‘622 [0076], “The trip management module 140 receives 285 user input comprising selection of one of the presented service options, and sends 290 data regarding the selected service option to the demand prediction module 155. The demand prediction module 155 uses training data including the presented service options, the selected service option, and sets of training data from past trips taken by users (including origin locations, destination locations, desired departure times, service options presented to users, and service options selected by users) to generate 295 an optimization model to predict user demand over upcoming time periods…”; See also [0038], [0042], [0062], [0076])
Claim 17: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 16.  Liu ‘622 also teaches:
directing said at least one of the UAVs to the corresponding potential location based on the utilization schedule. (Liu ‘622 [0076], “Once trained, the demand prediction module 155 uses the optimization model to improve predictions over user demand and optimize trip requests received over a time span over a range of geos within a threshold distance of each other.”; See also [0077] – [0079])
Claim 18: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
wherein the utilization cost is given as a distance or an energy consumption. (Liu ‘622 [0056], “The trip price models can be based on underlying factors that can impact the trip price, such as the duration of the trip, the trip distance…”; See also  [0008], [0032], [0045], [0072])
Claim 19: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
A device for scheduling transports by a fleet of unmanned aerial vehicles, said device comprising logic configured to perform the method of claim 1. (Liu ‘622 [0072], “In response to receiving a set of service data from a user of a user client device 100, the trip management module 140 sends 215 the received service data to the option selection module 160, which selects geos and/or candidate providers for inclusion in a list of service options. At 220, the option selection module 160 queries the geo data store 188 for price multipliers in geos within a threshold distance of the origin location or the origin geo of the user. The option selection module 160 also queries 225 the provider inventory data store 186 for available providers in these nearby geos, including the locations of the available providers in the geos. For each selected geo, the option selection module 160 calculates the average distance and/or estimated time from the current locations of the available providers to the origin location. In some embodiments, the option selection module 160 further queries 230 the demand prediction module 155 for the predicted user demand in the selected geos within a threshold amount of time of the desired departure time.”; See also claims above.)
Claim 20: Liu ‘622/Ferguson, as shown above, teaches all the limitations of claim 1.  Liu ‘622 also teaches:
A computer-readable medium comprising computer instructions which, when executed by a processing system, cause the processing system to perform the method of claim 1. (Liu ‘622 [0111], “Any of the steps operations or processes described herein may be performed or implemented with one or more hardware or software modules alone or in combination with other devices. In one embodiment a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code which can be executed by a computer processor for performing any or all of the steps operations or processes described.”; See also claims above.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628